Citation Nr: 9921521	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-27 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a 
left knee disability from July 17, 1996 to August 26, 1997.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated at 30 percent.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee disability 
as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio (RO).  A subsequent rating decision increased to 30 percent 
the disability evaluation assigned for the left knee.

The Board observes that the RO has apparently certified for 
appeal the issue of entitlement to an earlier effective date of 
the 30 percent rating assigned to the veteran's left knee 
disability.  However, the Board finds that the veteran has not 
filed a Notice of Disagreement or substantive appeal as to that 
issue.  Therefore, as the issue has not been prepared for 
appellate review, the Board will proceed with consideration of 
only those issues identified on the title page of this decision.

The Board further notes that the RO, in its December 1996 rating 
decision, denied the veteran's claim of entitlement to secondary 
service connection for a right knee disability on the basis that 
the veteran's claim was not well grounded.  However, the RO had 
previously considered and denied this claim of entitlement to 
secondary service connection in an unappealed October 1984 rating 
decision.  The Board is under a legal duty in such a case to 
determine if there was new and material evidence to reopen the 
claim, regardless of the RO's action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Therefore, the Board will proceed with a 
determination as to whether the veteran has presented new and 
material evidence in support of his claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  Between July 17, 1996 and August 26, 1997, the veteran's left 
knee disability was characteristic of moderate recurrent 
instability.

3.  The veteran's left knee disability is currently manifested by 
severe recurrent instability and severe degenerative changes.

4.  By unappealed decision dated October 1984, the RO denied the 
veteran's claim of entitlement to service connection for a right 
knee disability as secondary to the service-connected left knee 
disability.

5.  The evidence associated with the claims file subsequent to 
the October 1984 denial bears substantially and directly upon the 
specific matter under consideration and is so significant that it 
must be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for a left knee disability from July 17, 1996 to August 
26, 1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.4, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5257 (1998).

2.  The schedular criteria for an evaluation in excess of 30 
percent for a left knee disability have not been met.  
38 U.S.C.A. §  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.4, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (1998).

3.  The schedular criteria for a separate evaluation of 10 
percent for traumatic arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.4, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 (1998).

4.  The RO's October 1984 decision denying entitlement to service 
connection for a right knee disability as secondary to the 
service-connected left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

5.  The evidence received since the October 1984 rating decision 
is new and material, and the requirements to reopen the veteran's 
claim of entitlement to service connection for a right knee 
disability have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  An allegation that a service-connected 
disability has become more severe is sufficient to establish a 
well-grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claims for increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA has a 
duty to assist him in developing facts that are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board finds 
that all relevant facts have been properly developed, and that 
all evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further assistance to 
the veteran with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, disturbance 
of locomotion, interference with sitting, standing and 
weightbearing are relevant considerations for determination of 
joint disabilities.  38 C.F.R. § 4.45 (1998).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (1998).

The record shows that the RO initially granted service connection 
for a left knee disability in February 1972 and assigned a 
noncompensable evaluation effective from November 1970.  A 
November 1972 rating decision increased the evaluation to 20 
percent and a January 1987 rating decision increased the 
evaluation to 30 percent effective from December 1986.  However, 
a rating decision in April 1991 decreased the rating to 20 
percent effective from July 1991.  Thereafter, subsequent rating 
decisions, including the appealed December 1996 decision, 
confirmed and continued this evaluation.  However, a Supplemental 
Statement of the Case issued in June 1998 again increased the 
evaluation to 30 percent effective from August 1997.

VA outpatient records include a February 1996 x-ray of the 
veteran's left knee which described it as having marked narrowing 
of the joint space, spurs at the distal femur and proximal tibia, 
and subchondral sclerosis and cyst formation consistent with 
arthritic changes, which could be secondary to prior trauma.  
When the veteran presented for treatment that month, he reported 
that his left knee had given out 5 days before.  Physical 
examination showed full motor strength, range of motion measured 
to 130 degrees, mild tenderness medially, and no medial or 
lateral laxity.  The veteran was instructed to use a brace, to 
take nonsteroidal medication and to exercise.

In May 1996, the veteran continued to complain of problems and 
pain of the left knee.  He was diagnosed with osteoarthritis.  
During an annual physical examination the following month, it was 
noted that his left knee sometimes gave out.  He was diagnosed 
with degenerative joint disease of the left knee and it was 
recommended that he not climb, crawl, kneel, or do heavy lifting.  
In July 1996, the veteran reported pain and swelling of his left 
knee, especially with activity.  The left knee was described as 
being unchanged.  The veteran was assessed with osteoarthritis of 
the left knee.  The veteran presented in October and November 
1996 with complaints of intermittent left knee pain for years.  
It was noted that previous x-rays had shown arthritic changes and 
a prominent bone spur.  The veteran reported that he took 12 
Tylenol per day.  He was assessed with anterior cruciate ligament 
deficit and degenerative joint disease of the left knee.

At an orthopedic follow-up in January 1997, the veteran reported 
continued problems with his left knee.  The physician believed 
that the severe degenerative disease, not the instability, was 
the veteran's main problem.  An x-ray of the left knee performed 
in July 1997 showed narrowing of the knee joint space, especially 
in the medial joint compartment, spurs at the proximal tibia and 
distal femur, and evidence of prior surgery, with arthritic 
changes.

During a VA examination in February 1997, the veteran reported 
that his left knee was worsening, with sharp pains and swelling.  
He stated that he used a brace and that he had difficulty working 
as an electrician.  Physical examination of the left knee showed 
enlargement, flexion to 140 degrees, increased crepitus on 
passive flexion and extension, and no apparent instability.  The 
examiner diagnosed him with left knee derangement.

Private medical records from Paul A. Nitz, M.D., disclose that 
the veteran presented in August 1997 complaining that his 
anterior cruciate ligament had stretched since reconstruction 
surgery in 1986.  The veteran reported that he had twisted his 
left knee and heard a pop one month ago.  Upon examination, 
Lachman and lateral pivot shift were positive and there were 
arthritic changes in the medial and lateral compartments.  
Another examination performed later in the month noted effusion, 
tenderness to palpation over the medial and lateral joint lines, 
and positive Lachman and pivot shift tests.  There was no 
discomfort on forced extension or flexion, normal patellofemoral 
tracking, and grossly normal alignment.  The doctor recommended 
surgical reconstruction of the left knee.  The veteran was 
instructed not to crawl, climb, squat, deep knee bend, or stand 
for prolonged periods.  Dr. Nitz stated that the veteran had 
increasing pain and instability of the left knee.  He believed 
that, while the veteran did have early arthritic changes, the 
instability caused most of the problems.

Thereafter, in November 1997, the veteran underwent surgery 
described as left knee arthroscopic chondroplasty of lateral 
femoral condyle and arthroscopic anterior cruciate ligament 
reconstruction.  Following surgery, the final diagnosis was 
rendered as left knee chondral fractures, unstable, lateral 
femoral condyle, with mild degenerative joint changes both medial 
and lateral compartments with failed anterior cruciate ligament 
reconstruction.  At a follow-up visit later that month, the 
veteran lacked 3 to 5 degrees of extension but could flex 
comfortably to 90 degrees and perform a straight leg raise.  He 
was instructed to continue wearing a leg brace and doing 
exercises.

In December 1997, the veteran complained of some pain.  The 
presence of some effusion was noted but flexion and extension 
were similar to the previous month and there was a good endpoint 
on Lachman.  Later in the month, the left knee continued to have 
mild effusion, but good range of motion and good quadriceps tone 
were present.

The veteran appeared at a hearing before the RO in June 1998.  He 
testified that he had some instability of the knee and some 
limitation of movement such as climbing and crawling.  He also 
could not sit or stand for prolonged periods of time.  He wore a 
brace during inclement weather or strenuous activity.  When his 
knee swelled, he relieved it with ice.  He also took prescription 
Tylenol as needed and worked out at a gym.  He experienced pain 
when he completely straightened his leg and sometimes felt as 
though he would fall.  He reported that he had been placed on 
light duty at his job as an electrician since last October.  He 
was fearful that he may lose his job.  He claimed that his doctor 
had told him that his knee problems would persist.

The veteran underwent a final VA examination in April 1998.  He 
complained of pain, weakness, and stiffness, especially in the 
morning.  He also had swelling and some heat around the patella.  
However, he did not have instability or locking of the knee since 
the last surgery.  Prolonged standing and walking and inclement 
weather caused flare-ups.  He reported three previous surgeries, 
described as a meniscectomy, repair of the anterior cruciate 
ligament, and reconstructive surgery of the anterior cruciate 
ligament.  His knee disability affected his job in that he could 
not climb ladders and could not walk or stand for a prolonged 
period.

Upon examination, active extension of the left knee was measured 
as 8 to 10 degrees short and passive extension was 8 degrees 
short.  Active and passive flexion were measured to 110 degrees.  
These movements caused pain and there was swelling of the knee 
joint.  When standing, the veteran placed most of his weight over 
the right knee, and when walking, he limped.  The examiner 
commented that both were due to the veteran's inability to fully 
straighten the left knee.  The valgus stress test was positive 
for medial instability, the Lachman's test was positive for 
anterior instability, and the McMurray's test was positive for 
lateral meniscal instability.  Additionally, there was a positive 
patellofemoral test and a positive clock sign for chondromalacia.  
There was atrophy present above the knee joint and numbness 
around the anterior portion of the knee joint.  The x-ray report 
showed evidence of post surgical changes as well as narrowing of 
the joint space with the presence of spurs consistent with 
arthritic change.  It was observed that the arthritis had 
probably progressed since the last film was taken.  A nuclear 
bone scan revealed severe degenerative changes in both 
compartments of the knee.  The veteran was diagnosed with 
residuals of left medial meniscectomy and reconstructive 
surgeries; medial collateral, anterior, and lateral meniscal 
instability; and chondromalacia of the left knee joint.

The veteran's internal derangement of the left knee, with laxity 
of the medial collateral ligaments, has been awarded a 30 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  Under the rating schedule, severe recurrent 
subluxation or lateral instability of the knee is rated at 30 
percent.  This is the highest evaluation afforded under 
Diagnostic Code 5257.  For a higher evaluation, there must be 
ankylosis of the knee, limitation of extension of the leg to 30 
degrees, or nonunion of the tibia and fibula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261, 5262 (1998).

A veteran who has arthritis and instability of the knee may be 
entitled to a separate rating.  If a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the knee and 
there is also x-ray evidence of arthritis and limitation of 
motion severe enough to warrant a zero percent rating under 
Diagnostic Code 5260 or 5261, a separate rating is available 
under Diagnostic Code 5003 or 5010.   See VAOPGCPREC 9-98, Fed. 
Reg. 63 (1998).  In addition to applicable schedular criteria, 
under 38 C.F.R. §§ 4.40, 4.45 (1998), the VA is required to 
consider whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness to the extent 
that any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

In summary, the Board finds that the evidence of record does not 
support an evaluation in excess of 20 percent for the veteran's 
left knee disability from July 17, 1996 to August 26, 1997.  
Pursuant to 38 C.F.R. § 3.400 (1998), the effective date of an 
evaluation based on a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  In the present case, the veteran's claim for increase 
was received in July 1996.  However, the medical evidence of 
record did not show a worsening of the left knee disability until 
August 1997.  At the time of his claim, the veteran was receiving 
VA outpatient treatment services due to left knee pain and 
diagnostic testing did reveal the presence of arthritis.  
However, all medical reports found no instability and range of 
motion was only slightly diminished.  On the contrary, when the 
veteran presented to private physicians in August 1997, he 
reported a recent aggravation of his left knee.  Upon 
examination, there was a substantial increase in impairment of 
the knee.  The veteran subsequently underwent surgery due to the 
instability of the knee.  Therefore, the Board finds that the RO 
correctly assigned a 20 percent evaluation prior to August 1997.

The Board further finds that the evidence of record does not 
support an evaluation in excess of 30 percent for the veteran's 
left knee disability.  The impairment of the veteran's knee is 
properly characterized as severe, with pain, instability, 
atrophy, and interference with sitting and standing.  As 30 
percent is the highest disability rating under Diagnostic Code 
5257, the evidence must show ankylosis of the knee, extension 
limited to 30 degrees, or nonunion of the tibia and fibula to 
warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5261, 5262 (1998).  The medical evidence does not reflect 
the presence of these disabilities; therefore, the veteran's 
claim for an increased evaluation must be denied.

Finally, the Board concludes that the veteran is entitled to a 
separate 10 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998).  In so finding, the Board 
has determined that the veteran meets the criteria for a separate 
evaluation of his left knee disability due to x-ray evidence of 
severe arthritis of the left knee.  See VAOPGCPREC 9-98, Fed. 
Reg. 63 (1998).  As the limitation of motion of the left knee 
would warrant only a noncompensable rating under Diagnostic Codes 
5260 or 5261, the Board finds that a 10 percent evaluation is 
appropriate.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 
(1998).

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) have been considered 
whether or not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  The Board, as did 
the RO, finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his left knee disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for a left knee disability 
from July 17, 1996 to August 26, 1997 is denied.

An evaluation in excess of 30 percent for a left knee disability 
is denied.

A separate evaluation of 10 percent for traumatic arthritis of 
the left knee is granted.

New and material evidence having been submitted to reopen the 
claim for service connection for a right knee disability as 
secondary to the service-connected left knee disability, the 
appeal is granted to this extent.


REMAND

The veteran's claim of entitlement to service connection for a 
right knee disability as secondary to his service-connected left 
knee disability was previously considered and denied by the RO in 
an October 1984 rating decision.  The veteran was notified of the 
decision and informed of his appellate rights that same month, 
but he did not appeal the decision.  The RO again denied the 
veteran's claim of entitlement to service connection for a right 
knee disability in a December 1996 rating decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of the 
RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no NOD 
is filed within the prescribed period, the determination becomes 
final.  38 U.S.C.A. § 7105(c) (West 1991).  As the veteran in 
this case did not file an NOD to the RO's October 1984 
determination, that determination is final.  Id; 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. § 7105(a), 
(West 1991) absent the submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Suttmann v. Brown, 5 Vet.App. 127, 135 (1993).  New evidence, 
submitted to reopen a claim, will be presumed credible solely for 
the purpose of determining whether the claim should be reopened.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be reopened 
and decided on the merits.  See Glynn v. Brown, 6 Vet.App. 523, 
528-29 (1994).

New and material evidence means evidence previously not submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in conjunction 
with evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156 (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  This standard represents a liberalization of the 
definition of material evidence and permits a finding of 
materiality even where the evidence would not establish a well-
grounded claim.  See Elkins v. West, No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999); Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 
17, 1999).

The relevant evidence that was of record at the time of the RO's 
October 1984 denial included the veteran's service medical 
records, January and October 1972 VA examinations, September 1975 
private medical records, a December 1975 VA examination, 1972 to 
1983 medical records of William Duteil, M.D., and 1975 to 1978 
medical records of Far Oaks Orthopedists.  All of the 
aforementioned evidence refer to treatment of the veteran's left 
knee but contain no findings regarding any abnormality of the 
right knee.

The additional pertinent evidence that has been associated with 
the veteran's claims file since the RO's October 1984 denial 
consists of April 1986 medical records of Pietro Seni, M.D., a 
September 1986 VA examination, June 1986 to August 1991 VA 
outpatient records, a September 1988 VA examination, a November 
1990 VA examination, a February 1992 VA radiology report, a May 
1992 VA examination, January to August 1994 private medical 
records, an October 1994 VA examination, February 1996 to January 
1997 VA outpatient records, a February 1997 VA examination, 
August 1997 medical records of the Orthopaedic Institute of 
Dayton, August to December 1997 records of Dr. Nitz, a June 1998 
RO hearing transcript, and an April 1998 VA examination.

The April 1986 records of Dr. Seni referred to surgery of the 
veteran's left knee.  The 1986, 1988, 1990, 1992, and 1994 VA 
examinations made no objective findings as to the right knee.  
The 1986 to 1991 VA outpatient records refer only to therapy of 
the veteran's left knee.  The 1992 radiology report showed the 
right knee to be normal.  The 1994 private medical records 
reflect treatment of the veteran's back and hand.  The medical 
records of the Orthopaedic Institute of Dayton and Dr. Nitz 
contain no reference to the veteran's right knee.

The 1996 VA outpatient records disclose that the veteran 
presented in February with complaints of pain and swelling of the 
right knee, which were aggravated by activity.  The right knee 
was noted as having a normal range of motion, but with the 
presence of effusion and patellofemoral grind.  The veteran was 
assessed with patellofemoral arthritis of the right knee.  
However, the x-ray of the right knee found it to be unremarkable.  
In January 1997, the veteran again complained of right knee pain.  
The physician remarked that it was possible that, since the 
veteran favored the right knee, he was experiencing increasing 
pain in that knee.

During the February 1997 VA examination, the veteran claimed that 
his right knee had become painful due to his altered gait.  
Flexion of the right knee was measured to 140 degrees and the 
knee exhibited no enlargement, instability, or atrophy.  The 
examiner diagnosed a chronic strain of the right knee.  At the 
April 1998 VA examination, the examiner noted that the veteran 
placed most of his weight over the right knee when standing and 
that he limped when walking.  The examiner commented that both 
were due to the veteran's inability to fully straighten the left 
knee.  During the June 1988 RO hearing, the veteran testified 
that he had placed extra pressure and strain on his right knee 
due to his left knee condition.  He reported aching and swelling 
of the right knee.

In summary, the Board finds that the evidence presented 
subsequent to the RO's October 1984 denial bears substantially 
and materially upon the specific matter under consideration, that 
is, whether the veteran's right knee disability was caused by his 
service-connected left knee disability.  In particular, the newly 
presented evidence does establish that the veteran has a current 
right knee disability and it suggests that this disability may be 
due to the altered gait caused by the left knee disability.  
Therefore, the Board finds that the veteran has presented new and 
material evidence which warrants a reopening of his claim of 
entitlement to service connection for a right knee disability.  
However, it is the opinion of the Board that further development 
of the issue is desirable before the claim may be decided on its 
merits.  Therefore, in order to give the veteran every 
consideration with respect to the present appeal, this issue is 
REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a comprehensive orthopedic examination.  
Since it is important "that each 
disability be viewed in relation to its 
history," 38 C.F.R. § 4.1 (1998), the 
examiner must be provided with the 
veteran's claims file.  The examiner is 
requested to review all pertinent records 
in the claims file, including outpatient 
records and the medical opinions of 
previous VA examiners and private 
physicians.  Any and all evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  All 
clinical findings and subjective complaints 
should be reported in detail.  The examiner 
is requested to offer an opinion as to the 
nature and extent of the veteran's right 
knee disability.  In so doing, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any right 
knee disability is related to the veteran's 
service-related left knee disability.  All 
opinions must be supported by a written 
rationale and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

2.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
afforded the appropriate length of time in 
which to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires to 
have considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999).  This remand 
portion of this decision is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



 

